DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Qin CN 110441953.
Regarding claim 1, Qin teaches a display device comprising; a first substrate(fig. 5/6 12) having a first surface and a second surface on the opposite side with respect to the first surface; a second substrate(11) having a third surface opposite the first surface and a fourth surface on the opposite side with respect to the third surface; a liquid crystal layer (13) being arranged between the first substrate and the second substrate; a first region in a plan view; and a second region in a plan view, wherein the first substrate includes a first polarizer(33) being provided on the second surface and a second polarizer (32) being overlapped with the second region and being stacked with the first polarizer, and the second substrate includes a third polarizer(34) being provided on the fourth surface and a fourth polarizer (31) being overlapped with the second region and being stacked with the third polarizer.
Regarding claim 2, Qin teaches the second polarizer (32) and the fourth polarizer (31) include metal thin wires in a grid pattern.

Regarding claim 4, Qin teaches the fourth polarizer (31) is stacked outside of the third polarizer (34) with respect to the first surface of the second substrate (fig. 6).
	Regarding claim 6, Qin teaches the first polarizer, the second polarizer, the third polarizer, and the fourth polarizer are overlapped on the first region and the second region, a light transmission axis of the first polarizer and a light transmission axis of the second polarizer are parallel, and a light transmission axis of the third polarizer and a light transmission axis of the fourth polarizer are parallel (see claim 1 and 4 “he third polarizer, located on the color filter substrate far away from one side of the array substrate direction of the third polarizer with the absorption axis of the second wire grid polarizer are the same” … “the fourth polarizer and the absorption axis of the first wire grid polarizer are the same”).
	Regarding claim 7, the reference teaches the first polarizer and the third polarizer polarize light in the visible wavelength region, and the second polarizer and the fourth polarizer polarize light in the infrared wavelength region (page 8 lasta paragraph, page 9 first paragraph).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Egi US 2011/0013117.
Regarding claim 1, Egi teaches a display device comprising; a first substrate(fig. 5 101) having a first surface and a second surface on the opposite side with respect to the first surface; a second substrate(102) having a third surface opposite the first surface and a fourth surface on the opposite side with respect to the third surface; a liquid crystal layer (100) being arranged between the first substrate and the second substrate; a first region in a plan view; and a second region in a plan view, wherein the first substrate includes a first polarizer(103) being provided on the second surface and a second polarizer (104) being overlapped with the second region and being stacked with the first polarizer, and the second substrate includes a third polarizer(105) being provided on the fourth surface and a fourth polarizer (106) being overlapped with the second region and being stacked with the third polarizer.
Regarding claim 5, Egi teaches  wherein the first polarizer and the third polarizer are overlapped on the first region and the second region, the second polarizer and the fourth polarizer are overlapped on the second region, and a light transmission axis in the first polarizer (Transmission Axis A) intersects a light transmission axis in the second polarizer (Transmission axis (B).

Allowable Subject Matter
Claim 8 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871